Filed 6/23/21 In re D.S. CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 In re D.S., a Person Coming Under
 the Juvenile Court Law.


 SOLANO COUNTY HEALTH AND
 SOCIAL SERVICES
 DEPARTMENT,                                                            A161496

             Plaintiff and Respondent,                                  (Solano County
 v.                                                                     Super. Ct. No. J44921)
 S.S.,
             Defendant and Appellant.



                                       MEMORANDUM OPINION1
         S.S. (mother) appeals from a disposition order removing D.S. from
her physical custody (§ 361, subd. (c)). While the appeal was pending, the
juvenile court returned D.S. to mother’s custody under a family maintenance
plan. Because the juvenile court has returned D.S. to mother, we cannot
grant mother any effective relief and we dismiss her appeal as moot.


        We resolve this case by memorandum opinion pursuant to the
         1

California Standards of Judicial Administration, section 8.1. We recite only
those facts necessary to resolve the appeal. Undesignated statutory
references are to the Welfare and Institutions Code.

                                                               1
                               BACKGROUND
      D.S. was born in April 2020. A few days later, the Solano County
Health and Social Services Department (Department) filed—and later
amended—a section 300 petition alleging, among other things, that D.S. was
at substantial risk of serious harm if left in mother’s care. The court
detained D.S., placed her in foster care, and ordered reunification services for
mother. Mother submitted to jurisdiction; the court declared D.S. a
dependent and continued mother’s reunification services.
      At the contested disposition hearing, the court found D.S.’s out-of-home
placement was necessary and appropriate, that the Department had made
reasonable efforts to prevent or eliminate the need to remove D.S. from
mother’s home, and that returning D.S. to mother was contrary to D.S.’s
welfare. The court continued mother’s reunification services and set a six-
month status review hearing.
      Mother appealed. During the pendency of the appeal, the juvenile
court held the six-month status review hearing at which it returned D.S. to
mother’s custody with family maintenance services.
                                DISCUSSION
      Mother challenges the disposition order removing D.S. from her
custody. The Department argues the appeal is moot because the juvenile
court returned D.S. to mother at the six-month status review hearing. We
agree.
      “ ‘An appeal may become moot where subsequent events, including
orders by the juvenile court, render it impossible for the reviewing court to
grant effective relief.’ ” (In re D.N. (2020) 56 Cal.App.5th 741, 757.) Here, we
can grant no effective relief because the juvenile court has already returned
D.S. to mother’s custody. And “ ‘ “[w]hen no effective relief can be granted, an



                                       2
appeal is moot and will be dismissed.” ’ ” (In re J.A. (2020) 47 Cal.App.5th
1036, 1050–1051; In re David H. (2008) 165 Cal.App.4th 1626, 1633–1634
[return of child to parental custody mooted challenge to detention order].)
Mother does not urge us to exercise our discretion to consider this moot
appeal. “ ‘ “Issues do not have a life of their own: if they are not raised or
supported by . . . argument or citation to authority, we consider the issues
waived.” ’ ” (Upshaw v. Superior Court (2018) 22 Cal.App.5th 489, 504, fn. 7.)
                                DISPOSITION
      The appeal is dismissed as moot.




                                        3
                                              _________________________
                                              Rodriguez, J.*

     WE CONCUR:


     _________________________
     Simons, Acting P. J.


     _________________________
     Needham, J.




     A161496




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     4